ROSE, District Judge.
On the 6th and 8th of June, 1921, judgments were obtained against the bankrupt corporation in the circuit court for Washington county, upon which on the 21st and 24th of September, respectively, execution was issued and levied upon certain personal property of the bankrupt. In the meanwhile, on the 16th of September, and before any lien of any kind had been obtained upon said property, an involuntary petition in bankruptcy was filed against the bankrupt in the Middle district of Pennsylvania, and on the 19th of November, 1921, a like petition was filed in this court, which resulted on February 10, 1922, in an adjudication in this court. The jurisdiction over the Pennsylvania case was, on the 25th of April, 1922, relinquished by the District Court for the Middle District of Pennsylvania. in order that the two cases might be consolidated in this district, which consolidation was made on the 2d of May, 1922.
The sheriff sold the property upon which he levied, and the proceeds of S800 are now in his hands. It is claimed by the trustee in bankruptcy and the judgment creditors. The former is clearly entitled to it. The petition for adjudication in the Middle district of Pennsylvania was never dismissed. The cases were consolidated, and the rights of the parties are determined by the date of the filing of the petition in Pennsylvania. But even if this were not so, in Maryland, no lien is obtained upon personal property by the mere rendition of a judgment. Execution must be ordered upon the judgment, and such order was not given until less than two months before the petition in bankruptcy was filed in this district.